Title: From Thomas Boylston Adams to William Smith Shaw, 25 September 1803
From: Adams, Thomas Boylston
To: Shaw, William Smith



Dear William
25th: Septr: 1803

I enclose you a letter for Mr Paine which I will thank you to hand him. Our City is dull and much deserted, on account of the apprehensions, which the appearance of a malignant fever has excited. I have been and still am detained by business in the District Court, which I hope however to Settle on Tuesday. If so, I go out of town on Wednesday to pass a week or ten days in Jersey, and if I can hear of my brother’s approach, I shall go on to meet him, as far as New Ark. You will see by the papers, what Slender cause of alarm exists here, though I know the cases of fever have not been fully reported by any body—not even Dr:  Duane.
Present me kindly to all friends / & believe me your’s
T B Adams.